       Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
 ERIC GOSS,
                                                                       Docket No. 18 CV 02159
                  Plaintiff,                                           (GBD)(JLC)
                  -against-

E.S.I. CASES & ACCESSORIES, INC.,

                  Defendant/Counterclaim Plaintiff,

                  -against-

INTERCON DEVELOPMENT, LLC,

                   Counterclaim Defendant.
-------------------------------------------------------------------X




     MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT/ COUNTERCLAIM
            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT




                                                                       OVED & OVED LLP
                                                                       Attorneys for Defendant/
                                                                       Counterclaim Plaintiff
                                                                       401 Greenwich Street
                                                                       New York, NY 10013
                                                                       Tel.: 212.226.2376
           Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 2 of 25




                                                    TABLE OF CONTENTS

                                                                                                                                        Page

TABLE OF AUTHORITIES ................................................................................................................. ii

PRELIMINARY STATEMENT ............................................................................................................ 1

STATEMENT OF FACTS ................................................................................................................... 2

ARGUMENT .................................................................................................................................. 14

     I.         ESI IS ENTITLED TO SUMMARY JUDGMENT DISMISSING THE COMPLAINT ................. 14

                      A. Legal Standard .............................................................................................. 14

                      B. ESI Established Entitlement to Summary
                         Judgment Dismissing the Complaint ............................................................ 15

     II.        SUMMARY JUDGMENT ON ESI’S COUNTERCLAIMS MUST BE GRANTED .................... 17

                      A. ESI Established Entitlement to Summary Judgment on the
                         Second Counterclaim Against Goss for Acting as a Faithless Servant ........ 17

                      B. ESI Established Entitlement to Summary Judgment
                         on the Fourth Counterclaim Against Intercon for
                         Aiding and Abetting Goss’s Breach of Fiduciary Duty ................................ 19

                      C. ESI Established Entitlement to Summary Judgment as to
                         Liability on the First Counterclaim Against Goss for Breach of Contract ... 20


CONCLUSION................................................................................................................................ 20




                                                                    Page i
        Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 3 of 25




                                               TABLE OF AUTHORITIES

Cases
                                                                                                                              Page(s)
135 Bowery LLC v. Beach Channel Shoppers Mart Co., LLC,
   159 A.D.3d 457 (1st Dep’t 2018) ............................................................................................19

Celotex Corp. v. Catrett,
   477 U.S. 317 (1986) .................................................................................................................14

D’Amico v. City of N.Y.,
   132 F.3d 145 (2d Cir. 1998)............................................................................................... 14-15

Frank v. Reassure Life Ins. Co.,
   2013 U.S. Dist. LEXIS 20508 (Feb. 11, 2013 S.D.N.Y.) ........................................................15

Herman v. Duncan,
   2019 U.S. Dist. LEXIS 83009 (S.D.N.Y. May 16, 2019)........................................................15

Hosain-Bhuiyan v. Barr Labs., Inc.,
   2019 U.S. Dist. LEXIS 133537 (S.D.N.Y. Aug. 7, 2019) .......................................................16

Iqbal v. Teva Pharms. USA, Inc.,
   2017 U.S. Dist. LEXIS 212740 (S.D.N.Y. Dec. 27, 2017) .....................................................16

Kaufman v. Cohen,
   307 A.D.2d 113 (1st Dep’t 2003) ............................................................................................20

Kulak v. City of New York,
   88 F.3d 63 (2d Cir. 1996).........................................................................................................14

Lehman Bros. Commer. Corp. v. Minmetals Int’l Non-Ferrous Metals Trading Co.,
   179 F. Supp. 2d 118 (S.D.N.Y. 2000)......................................................................................19

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
   475 U.S. 574 (1986) .................................................................................................................14

Matter of Mahn v. Major, Lindsey, & Africa, LLC,
   159 A.D.3d 546, 547 (1st Dep’t 2018) ....................................................................................18

Morgan Stanley v. Skowron,
  989 F. Supp. 2d 356 (S.D.N.Y. 2013)......................................................................................17

Nielsen Co. (US), LLC v. Success Sys., Inc.,
   2013 U.S. Dist. LEXIS 38003 (S.D.N.Y. Mar. 19, 2013) .......................................................18



                                                                Page ii
         Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 4 of 25




Samba Enters., LLC v. iMesh, Inc.,
   2009 U.S. Dist. LEXIS 23393 (S.D.N.Y. Mar. 19, 2009) ................................................. 18-19

SEC v. Franco,
   253 F. Supp. 2d 720 (S.D.N.Y. 2003)......................................................................................19

Visual Arts Found., Inc. v. Egnasko,
   91 A.D.3d 578 (1st Dep’t 2012) ..............................................................................................19

Wright v. Goord,
   554 F.3d 255 (2d Cir 2009)......................................................................................................14


Statutes and Codes

Fed. R. Civ. P. 56 .......................................................................................................................1, 14




                                                                  Page iii
      Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 5 of 25




       Defendant/Counterclaim Plaintiff E.S.I. Cases and Accessories, Inc. (“ESI”) respectfully

submits this memorandum in support of its motion, pursuant to Rule 56 of the Federal Rules of

Civil Procedure, for an order: (i) granting summary judgment dismissing the Complaint, dated

March 9, 2018 (the “Complaint”) of Plaintiff/Counterclaim Defendant Eric Goss (“Goss”) in its

entirety, and (ii) granting summary judgment on ESI’s First Counterclaim as to liability, and

Second and Fourth Counterclaims against Plaintiff and Counterclaim Defendant Intercon

Development, LLC (“Intercon”) in the amount of $288,919.

                               PRELIMINARY STATEMENT

       The undisputed facts establish that ESI terminated Goss for cause and, therefore, the Court

should dismiss the Complaint. Goss expressly covenanted in his employment agreement with ESI

to not engage in any outside business or employment and to devote his full time and best efforts

to ESI’s business as ESI’s vice-president. The Agreement provided that ESI could terminate Goss

for cause in the event that Goss violated those covenants or participated in dishonesty, unethical

business conduct, or fraud. Goss’s own testimony and voluminous documentary evidence,

including Goss’s admissions to the IRS, undisputedly establish that Goss accepted outside

employment and conducted business with at least 10 companies that had no connection to ESI’s

business for the entire six months of his employment with ESI. Goss also admittedly engaged in

dishonesty, unethical business conduct, and fraud by blatantly lying to ESI to hide his misconduct:

       Q Mr. Goss, you’ve been handed what was marked as Defendant’s Exhibit 66. At
       the top there’s an email from you dated October 11, 2017 to Elliot Azoulay. You
       write hello Elliot,                                                 . Was that a
       true statement as of October 11, 2017?

       A No.

Thus, it is undisputed that Goss’s misconduct constituted cause and there is no genuine issue of

fact that ESI did not breach the agreement.



                                              Page 1
         Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 6 of 25




          The same facts that establish ESI’s defense to the Complaint’s breach of contract claim

also establish that ESI is entitled to summary judgment on its First Counterclaim against Goss for

breach of contract as to liability, and on its Second Counterclaim that Goss acted as a faithless

servant during Goss’s entire period of employment with ESI. Thus, ESI is entitled to disgorgement

of the                                to Goss and the                      Goss earned through his

faithless service.     ESI also established entitlement to summary judgment on its Fourth

Counterclaim against Intercon for aiding and abetting Goss’s breaches of fiduciary duty because

it is undisputed that Intercon, Goss’s wholly owned and controlled entity, provided Goss with the

ability to conduct non-ESI business. Thus, Intercon is jointly and severally liable for Goss’s

breaches.

                                    STATEMENT OF FACTS

A.        ESI Retains Goss’s Company to Act as a Manufacturer’s Representative

          ESI manufactures and sells electronic devices, such as cellular equipment and accessories,

to wholesalers and retail stores. Declaration of Elliot Azoulay, dated January 29, 2020 (“Azoulay

Decl.”) ¶ 2. ESI employs salespersons to sell its products to existing customers, as well as to bring

in new customers. Id. ESI, at times, has also used outside contractors known as “manufacturer’s

representatives” to facilitate sales and coordinate logistical, pricing, shipment, and other sales

details between ESI and its customers. Id. In the early 2000’s, ESI’s then-CEO, Elliot Azoulay

(“Azoulay”) met Goss, who was a one-third owner of and salesperson for Stan Goss & Associates

(“SGA”), a company that acts as a manufacturer’s representative. Id. ¶ 3. Over the years, ESI

frequently used SGA, specifically through Goss, as a manufacturer’s representative to help ESI

sell products and generate new customers. Id. As a manufacturer’s representative for ESI, Goss




                                                Page 2
       Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 7 of 25




continuously proved himself to be an effective and determined salesperson. Id. While working

together, Azoulay and Goss developed a close friendship that lasted for nearly 20 years. Id.

B.        ESI Asks Goss to Leave His Manufacturer’s
          Representative Business and Work Full Time for ESI

          Goss’s diligence and sales ability eventually led Azoulay on December 4, 2016 to ask Goss

to work for ESI as a fulltime employee. Azoulay Decl. ¶ 4. As a condition of ESI’s offer, ESI

made clear to Goss that an express condition of Goss’ employment with ESI was that Goss needed

to devote his full time and best efforts to ESI’s business and cease conducting any non-ESI

business. Id. To compensate Goss for giving up his lucrative personal business endeavors, ESI

offered

                                                                    Id. To further induce Goss to

refrain from engaging in outside business,

                            Id.

              Id.

          On February 17, 2017, Goss sent Azoulay a draft “Executive Employment Agreement”

that                                                                                   Declaration

of Glen Lenihan (“Lenihan Decl.”) Ex. F, § 4; Ex. E, Deposition Transcript of Eric Goss (“Goss

Tr.”) 95:18-96:14. In the draft agreement, Goss also tried to retrade ESI’s offer by including a

provision that would have allowed Goss to                                                      and

thereby conduct non-ESI business through companies Goss owned. Lenihan Decl. Ex. F, § 3;

Goss Tr. 102:4-7 (personal business investments “could be anything from a stock transaction to

me owning a company”); Azoulay Decl. ¶ 5.

          As Azoulay had previously explained, this was a non-starter for ESI, which required Goss

to work exclusively for ESI. Id. ¶ 6. Making this even clearer, in March 2017, Azoulay provided


                                               Page 3
      Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 8 of 25




Goss with a draft employment agreement that expressly prohibited (i) other employment in any

capacity whatsoever; (ii) engagement in any outside business or employment; or (iii) becoming

self-employed in any other capacity. Id.; Lenihan Decl. Ex. G § 1.

       On March 20, 2017, Goss sent Azoulay a redline of ESI’s agreement that, once again,

included language that would have allowed Goss to conduct non-ESI business by managing his

                                  Lenihan Decl. Ex. H, § 1. Azoulay, again, explained to Goss

that this was not acceptable and that ESI’s employment offer specifically prohibited Goss from

conducting non-ESI business, including managing any other businesses. Azoulay Decl. ¶ 8.

       On April 26, 2017, Goss sent his March 20, 2017 redline of ESI’s agreement to his

accountant and wrote that the

            i.e. ESI. Lenihan Decl. Ex. I. Notably, Goss’s provision that would allow him to

                                     and thereby conduct non-ESI business was highlighted as

                    :




Id.

       On May 12, 2017, Goss emailed Azoulay another revised version of the agreement,

redlined against his earlier March 20, 2017 draft, which now conformed with ESI’s employment

offer by prohibiting Goss from managing his other businesses while employed by ESI. Lenihan

Decl. Ex. J; Azoulay Decl. ¶ 8. Specifically, Goss

                                                                     Id. The revised agreement
                                             Page 4
      Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 9 of 25




limited Goss to merely retaining an ownership interest in “Intercon Development” and expressly

prohibited him from engaging in any outside business or employment:




Id.

C.     Goss Executes the Agreement and Covenants to Not Engage in Non-ESI Business

       Goss and ESI entered into the Employment Agreement, dated June 19, 2017 (the

“Agreement”), which provided that Goss would begin working as ESI’s Vice President on June

19, 2017. Lenihan Decl. Ex. K. The Agreement set forth Goss’s                               and




                                                             Id. §§ 1, 2, 2.1. The Agreement

expressly required Goss to                                                            and Goss

expressly covenanted not to engage in any outside business or employment and was limited to only

retaining an ownership interest in “Intercon Development”:




                                             Page 5
        Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 10 of 25




Id.1 Notably, nowhere in the Agreement does it provide that Goss may conduct Intercon business,

be employed by Intercon or otherwise operate Intercon (or any other non-ESI business). Indeed,

such acts would violate Goss’s covenants to not engage in any outside business and not accept

other employment.

          The Agreement provided that ESI could terminate Goss

            Agreement § 7(B).




Id. If ESI

                                                                      . Id. §§ 8(A), 8(C) (Goss




1
    The Agreement also provided for


              Agreement §6; Azoulay Decl. ¶ 8, n. 1; Goss Tr. 126:22-127:15; 155:18-156:21.

                                                      Page 6
      Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 11 of 25




D.      Goss Immediately Breaches the Agreement by Conducting Non-ESI Business

        Goss eventually admitted at his deposition that he continuously breached the Agreement

by being employed by Intercon and engaging in non-ESI business through Intercon while

employed by ESI:

        Q Were you employed by anyone else while you were employed by E.S.I.?

        A Outside of Intercon Development, no.

        Q Did you engage any non-E.S.I. business while you were employed with E.S.I.?

        MR. WILLEMIN: I’m going to object.

        A Intercon Development.

Goss Tr. 92:25-93:5. Goss tried to downplay the full nature of his breaches, which permeated his

entire employment with ESI in its most material and substantial part, by claiming that the other

non-ESI business he conducted was helping Mark Goss, his brother and co-owner of SGA,

“transition.”2 Goss Tr. 93:6-7. Goss, however, could not explain how hundreds of emails over 77

email chains that did not include Mark Goss, and in which Goss conducted non-ESI business while

employed by ESI, helped “transition” Mark Goss into anything.

        Indeed, on June 20, 2017 – Goss’s second day of employment with ESI – Goss began

violating the Agreement by conducting non-ESI business by acting as a manufacturer’s

representative for

                                Lenihan Decl. Ex. L; Goss Tr. 173:24-177:3 (“Q. You stated that this

was something that is done in the role of a manufacturer’s representative; is that correct? Mr.

Willemin: Objection. A. I said yes.”). Mark Goss is not on the email chain.




2
 Notably, nowhere in the Agreement does it allow Goss to “transition” Mark Goss after Goss became employed by
ESI.

                                                   Page 7
        Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 12 of 25




           This was only the start of Goss operating side businesses while employed with ESI. The

record is replete with hundreds of emails between Goss and non-ESI businesses in which Goss

engaged in non-ESI business by acting as a manufacturer’s representative. Notably, despite

admitting to, at all times, having full access to his SGA email account, Goss did not produce dozens

of these emails, and ESI had to obtain them through a subpoena to Sears. Goss Tr. 59:18-23

(confirming that Goss always had access to his SGA email account). Lenihan Decl. ¶ 34.

           Goss’s improper conduct continued unabated during his entire six-months of employment

with ESI. It is undisputed that the companies with whom Goss conducted business in these emails,




                , are not ESI customers and have nothing to do with ESI’s business. Azoulay Decl. ¶

10, n.2. Goss conducted so much non-ESI business that it is not possible to recite each known

instance of breach in this brief. As such, the Court is respectfully referred to the annexed Appendix

1 for a table that summarizes the extensive email communications between Goss and the non-ESI

companies for whom Goss was acting as a manufacturer’s representative.3

           The emails set forth in Appendix 1 demonstrate that Goss repeatedly coordinated pricing,

ordering, supply, payment and logistical issues for Goss’s non-ESI suppliers and customers.4 Goss

testified that dealing with these issues is the exact job of a manufacturer’s representative, i.e.

Goss’s business for decades before joining ESI:



3
    The emails are collectively annexed as Exhibit BB to the Lenihan Decl.
4
    In addition to communicating by email, Goss’s Verizon cell phone records show that,



                                         . Notably, like his emails, ESI was also forced to obtain Goss’s cell phone
records by subpoena after Goss failed to produce them.

                                                       Page 8
      Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 13 of 25




        Q If I understand your testimony, you are telling       that something they ordered
        from                         is on backorder until mid July; is that a fair summary?

        A Yes.

        Q Is that basically what a manufacturer’s representative does? Is that one of the
        roles of a manufacturer’s representative?

        A It could be interpreted that that is one of the things that they do, but they are a
        sales rep.

        Q Do they also deal with logistical issues?

        A They deal with all issues regarding the customer.

        Q That would include canceling orders?

        A Everything.

        Q Everything involving orders?

        A Everything involving the customer.

Goss Tr. 175:24-176:25; see also id. 187:2-188:12 (Q What does Intercon do to get paid or

compensated, generally speaking? A Sell product. Q When Intercon sends an email to a customer

asking them to move the ship date, is that part of selling product? A Yes, it is.”). Thus, pursuant

to his own description of a manufacturer’s representative, Goss continuously violated his covenant

not to engage in outside business by acting as a manufacturer’s representative for non-ESI

businesses while employed by ESI.

        Further evidencing that Goss was engaged in outside business while employed by ESI is

Goss’s admission to the IRS on

                                                                       Lenihan Decl. Ex. N, ln. G (emphasis

added).5 The Ohio Secretary of State’s records demonstrate that Goss did not form “Intercon




5
 The definition of “material participation” in the IRS’s 2017 Instructions for Schedule C states that “[w]ork you did
as an investor in an activity is not treated as participation unless you were directly involved in the day-to-day
management or operations of the activity.” Lenihan Decl. Ex. N p. 4; see Brown v. Davis (In re Brown), 2019 Bankr.

                                                      Page 9
      Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 14 of 25




Development LLC” until August 4, 2017 – six weeks after the start of his employment with ESI –

when he filed Intercon’s Articles of Organization, with an effective date of August 4, 2017.

Lenihan Decl. Ex. O.6, 7 Thus, Goss’s                                       in Intercon for 2017 necessarily

occurred while he was employed by ESI and after Goss covenanted to not

                                Agreement § 1.




                                . Lenihan Decl. Ex. N.



                                                                                  Id., ln. 31; Ex. Q; Azoulay

Decl. ¶ 12.

E.      In Yet Another Breach, Goss Repeatedly Lies about Conducting Non-ESI Business

        As set forth above, for well over a decade Azoulay had known Goss to diligently work to

make sales and generate new business, which is exactly why ESI hired Goss in the first place.

Azoulay Decl. ¶ 4. Goss, however, failed to display any of his prior diligence and determination

once he began working for ESI and failed to adequately perform his job duties. Id. ¶ 10;

Declaration of Michelle Sirju (“Sirju Decl.”) ¶ 3. Goss did not bring in any new customers, did

not make sales to existing customers, routinely took three-hour lunch breaks while working in



LEXIS 2596, at *6 n.1 (Bankr. S.D.N.Y. Aug. 16, 2019) (collecting cases, taking judicial notice of IRS instructions
for tax form).
6

                          Lenihan Decl. Ex. P.
7
  The Court may take judicial notice of the Ohio Secretary of State’s records. See Desclafani v. Pave-Mark Corp.,
2008 U.S. Dist. LEXIS 64672, at *24 (S.D.N.Y. Aug. 22, 2008) (Taking judicial notice of records kept by Florida
Secretary of State); see also Goldman v. Barrett, 2017 U.S. Dist. LEXIS 117339, at *1 n.3 (S.D.N.Y. July 25, 2017)
(collecting cases, “[t]his Court takes judicial notice of the Pennsylvania Secretary of State's records concerning
Quackwatch’s formation and dissolution”).

                                                     Page 10
      Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 15 of 25




ESI’s New York office, and was constantly on the phone with his brother Mark when he should

have been working. Azoulay Decl. ¶ 11; Sirju Decl. ¶ 2. Goss was not even taking the usual steps

that a salesperson would take to try to generate sales and bring in new business, such as asking for

samples of ESI products to show existing and potential customers. Azoulay Decl. ¶ 11; Sirju Decl.

¶ 3. All of this contributed to ESI suspecting that Goss was still conducting his prior businesses.

Azoulay Decl. ¶ 12. Each time ESI confronted Goss about these suspicions, however, Goss used

dishonesty, unethical business conduct, and outright lies to hide his breaches of his covenants to

not engage in non-ESI business – which conduct on its own justifies a for-cause termination.

Agreement § 7(B).

           For example, Goss was dishonest with ESI concerning Goss’s non-ESI business between

                      . By emails dated September 22, 2017,

                . Lenihan Decl. Ex. R.                                added Goss to an email with

            advised                                                          and stated that

                               Id.         responded by stating, among other things,

                                             Id. On September 27, 2017,            followed up by

emailing Goss, at both his SGA and ESI email addresses, with the subject line

                                                 Lenihan Decl. Ex. T. Goss replied that same day,

stating,                                 Id. Later on September 27, 2017, Goss again received an

email from            concerning non-ESI business. Lenihan Decl. Ex. S.

           The next day, September 28, 2017, Azoulay emailed Goss, attaching             September

27, 2017 email, and wrote, “Eric I am not happy to see this email this is a breach of contract, We

need to talk.” Lenihan Decl. Ex. U. Despite having over 30 emails with            in the prior three

months, and having received another email from             later that same day, when Azoulay and



                                               Page 11
     Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 16 of 25




Goss spoke about                 September 27, 2017 email, Goss claimed that                 had

“accidentally” sent the email to Goss. Azoulay Decl. ¶ 10. The only “accident,” however, was

     sending the email to Goss’s ESI email account, in addition to his SGA email account.

       On September 28, 2017, Goss sent an email to         purporting to instruct        to send

all emails                                              to Goss’s brother, Mark Goss. Lenihan

Decl. Ex. V. At the time, Azoulay warily accepted Goss’s explanation, but was not totally

convinced. Azoulay Decl. ¶ 10. The record, however, demonstrates that Goss’s purported

instruction to       was dishonest. On September 29, 2017, the day after Goss purportedly told

                                                  Goss emailed          from Goss’s SGA email

account to provide information                 Lenihan Decl. Ex. W. Five days later, on October

4, 2017, Goss again emailed          from his SGA email address to seek help with

                                                                    . Lenihan Decl. Ex. X; Goss

Tr. 302:5-303:22.

       In the weeks following Goss assuring ESI that the          email sent to Goss’s ESI email

address was “an accident,” Azoulay remained suspicious. Azoulay Decl. ¶ 11. Azoulay’s

suspicions increased in early October 2017 after Azoulay observed Mark Goss repeatedly calling

Goss’s cell phone during ESI meetings. Id. Through emails sent on October 10 and again on

October 11, 2017, Azoulay pointedly asked Goss

Lenihan Decl. Ex. Y. On October 11, 2017, Goss responded,

                                          Azoulay Decl. ¶ 11. It seemed that Goss was conducting

non-ESI business in violation of the Agreement, but relying on nearly 20 years of friendship, ESI

did not terminate Goss immediately. Id.




                                             Page 12
     Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 17 of 25




       As demonstrated by the many emails Goss had sent in which he conducted Intercon

business (see supra), Goss’s statement to Azoulay was false. Indeed, Goss admitted at deposition

that his statement not true:

       Q Mr. Goss, you’ve been handed what was marked as Defendant’s Exhibit 66. At
       the top there’s an email from you dated October 11, 2017 to Elliot Azoulay. You
       write hello Elliot,                                                 . Was that a
       true statement as of October 11, 2017?

       A No.

Goss Tr. 250:18-25 (emphasis added).

F.     ESI Terminates Goss For Cause

       Despite Azoulay’s nearly 20-year friendship with Goss and hopes that Azoulay’s

suspicions did not warrant termination, the evidence that Goss was conducting non-ESI business

continued to unfold. Azoulay Decl. ¶ 12. Goss was effectively absent from his job by engaging

in non-ESI business – which is exactly the issue that Goss’s covenant in the Agreement to not

conduct outside business was designed to prevent. Id. Accordingly, on January 11, 2018, ESI

decided to terminate Goss for cause. Id. The next day, ESI

                                                                                 Id. ¶ 12; Lenihan

Decl. Ex. Z. By letter dated January 15, 2018, ESI

Azoulay Decl. ¶ 12; Lenihan Decl. Ex. AA.

G.     Goss Sues ESI for Breach of Contract and ESI Counterclaims to
       Hold Goss and Intercon Liable for Breach of Fiduciary Duty

       Following Goss’s termination, Goss filed the Complaint asserting a single cause of action

against ESI for breach of contract seeking money damages purportedly based on ESI’s alleged

improper termination of Goss for cause. Lenihan Decl. Ex. A. In its Amended Answer, ESI asserts

counterclaims, among others, against Goss for breach of contract and acting as a faithless servant

in breach of his fiduciary duties and against Intercon for aiding and abetting Goss’s breaches of

                                             Page 13
     Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 18 of 25




fiduciary duty. Id. Ex. B. Under the faithless servant doctrine, Goss must disgorge the

                            during his period of faithless service and                         Goss

earned through his faithless service.

                                          ARGUMENT

                                             POINT I

                           ESI IS ENTITLED TO SUMMARY
                       JUDGMENT DISMISSING THE COMPLAINT

A.     Legal Standard

       The Court must grant summary judgment where “there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

Once a moving party demonstrates entitlement to judgment as a matter of law, the nonmoving

party bears the burden to demonstrate the existence of a genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986); Wright v. Goord, 554 F.3d 255, 266 (2d Cir 2009)

(opposing party “must set forth ‘specific facts’ demonstrating that there is ‘a genuine issue for

trial’”). The opposing party does not meet its burden by merely relying on allegations or denials

of the moving party’s assertions. Id. at 324; Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986) (non-moving party must “do more than simply show that there is

some metaphysical doubt as to the material facts”); see also Fed. R. Civ. P. 56(c)(1)(A). Moreover,

“conclusory statements, conjecture, or speculation by the party resisting the motion will not defeat

summary judgment.” Kulak v. City of New York, 88 F.3d 63, 71 (2d Cir. 1996); D’Amico v. City




                                              Page 14
     Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 19 of 25




of N.Y., 132 F.3d 145, 149 (2d Cir. 1998) (opposing party “must offer some hard evidence showing

that its version of the events is not wholly fanciful”).

B.     ESI Established Entitlement to Summary Judgment Dismissing the Complaint

       The Complaint’s sole claim is for breach of the Agreement purportedly because ESI

terminated Goss without cause. ESI has met its burden to establish that the Court should dismiss

the Complaint because there is no genuine dispute that ESI terminated Goss for cause and that

under the plain language of the Agreement, Goss is not entitled to any severance payments or

further compensation. To prevail on a breach of contract claim, a plaintiff must prove (i) the

existence of a contract; (ii) plaintiff’s performance; (iii) defendant’s breach; and (iv) resulting

damages. Herman v. Duncan, 2019 U.S. Dist. LEXIS 83009, at *15 (S.D.N.Y. May 16, 2019).

       The Agreement only obligated ESI to

                                  Agreement §§ 8, 8(C). The Agreement defined




                                Goss’s own testimony and documentary evidence establish that

Goss’s misconduct constituted “cause” under both definitions.

       First, Goss’s misconduct constituted cause because Goss undisputedly conducted non-ESI

business by acting as a manufacturer’s representative for the entire six months of his employment

with ESI, on well over 100 occasions, for at least 10 companies who had no connection to ESI’s

business. Goss admitted to the IRS that he                                  in Intercon in 2017 after

forming Intercon on August 4, 2017 – six weeks after his ESI employment began. See Frank v.

Reassure Life Ins. Co., 2013 U.S. Dist. LEXIS 20508, at *14 (Feb. 11, 2013 S.D.N.Y.) (no genuine

dispute that plaintiff engaged in business because, inter alia, plaintiff             admitted to the

IRS on his Form 1040 that he was “materially participating” in the operation of his business).

                                                Page 15
     Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 20 of 25




Second, Goss admitted at deposition to accepting outside employment with Intercon while working

for ESI. Goss Tr. 92:25-93:5. Third, Goss participated in dishonesty, fraud, or unethical business

conduct by blatantly lying to ESI about Goss’s involvement with Intercon – as Goss was forced to

admit at deposition. Id. 250:18-25. Thus, ESI had “cause” to terminate Goss and ESI has no

obligations to make further payments to Goss.

       In Iqbal v. Teva Pharms. USA, Inc., 2017 U.S. Dist. LEXIS 212740 (S.D.N.Y. Dec. 27,

2017), this Court granted summary judgment dismissing a former employee’s breach of contract

claim against his employer for failing to pay severance after a disputed for cause termination. Like

here, the plaintiff operated an outside business during his employment, which was the basis for his

termination. In Iqbal, the employer’s policy provided for termination when an employee engaged

in outside employment or interests that “interfere[s] with the ability of employees to satisfactorily

perform their job duties.” Id. at *10. Like here, it was undisputed that plaintiff had voluminous

email correspondence in which he conducted outside business. Id. The Court held that because

such conduct violated the employer’s policies, there was no genuine issue of material fact that the

employer terminated plaintiff for cause. Id. at *11. The Court further held that because the

employer’s policy did not require severance payments to an employee terminated for cause,

plaintiff was not entitled to severance payments. Id. at *17-18; see also Hosain-Bhuiyan v. Barr

Labs., Inc., 2019 U.S. Dist. LEXIS 133537 (S.D.N.Y. Aug. 7, 2019) (In a fact pattern substantially

similar to Iqbal, granting employer summary judgment dismissing former employee’s claims for

severance “because there is no genuine dispute that [employer] properly terminated Hosain for

cause for violating Teva’s policies”). Here, Goss’s conduct was even more egregious because,

unlike the plaintiffs in Iqbal and Hosain who breached pre-existing employer policies, Goss

breached an expressly bargained-for provision that unambiguously prohibited Goss from engaging



                                              Page 16
     Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 21 of 25




in any outside business or otherwise being employed, and then admittedly lied to ESI about it– all

of which independently constitute “cause.”

       Accordingly, ESI properly terminated Goss for cause and the Court should grant summary

judgment dismissing the Complaint in its entirety.

                                             POINT II

     SUMMARY JUDGMENT ON ESI’S COUNTERCLAIMS MUST BE GRANTED

A.     ESI Established Entitlement to Summary Judgment on the
       Second Counterclaim Against Goss for Acting as a Faithless Servant

       Similarly, the same facts that establish ESI’s defense to the Complaint’s breach of contract

claim establish that there is no genuine dispute that Goss acted as faithless servant during Goss’s

entire six months of employment with ESI. There are two alternative standards for establishing

that an employee acted as a faithless servant. Morgan Stanley v. Skowron, 989 F. Supp. 2d 356,

359-60 (S.D.N.Y. 2013). The first standard requires a showing that the employee’s misconduct

and unfaithfulness substantially violated the employment agreement such that it permeated the

employee’s service in its most material and substantial part. Id. The second, less stringent,

standard requires only that the misconduct rise to the level of a breach of the duty of good faith or

loyalty. Id. (“[I]t is sufficient that the employee ‘acts adversely to his employer in any part of the

transaction, or omits to disclose any interest which would naturally influence his conduct in

dealing with the subject of the employment’”) (internal citations omitted) (emphasis added). Here,

there is no genuine dispute that Goss’s conduct of non-ESI business, acceptance of outside

employment, and dishonesty in trying to hide his misconduct from ESI satisfies both standards.

       ESI has demonstrated that Goss was a faithless servant under the first standard. ESI

established that Goss extensively conducted non-ESI business and participated in outside

employment for the entirety of his employment with ESI in breach of the Agreement’s express


                                               Page 17
     Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 22 of 25




covenants, and admittedly lied to ESI to cover his tracks. See Agreement § 1. Instead of bringing

in new customers to ESI, making sales to ESI’s existing customers, and otherwise performing his

job duties, Goss spent his time conducting business for his own account – reaping a

           while doing so – all while collecting salary from ESI. This was exactly the harm to ESI

that Goss’s covenants in the Agreement were designed to prevent. Accordingly, ESI established

that Goss’s misconduct permeated his service to ESI in its most material and substantial part.

          ESI has also demonstrated that Goss was a faithless servant under the second, less stringent

standard. ESI established that Goss breached his fiduciary duties to ESI by not only failing to

disclose his extensive conduct of outside business and employment, which negatively influenced

his ESI job performance, but also by lying to ESI to hide it. See Nielsen Co. (US), LLC v. Success

Sys., Inc., 2013 U.S. Dist. LEXIS 38003 at *25-26 (S.D.N.Y. Mar. 19, 2013) (“[A]n employee

owes a fiduciary duty to his employer and is prohibited from acting in any manner inconsistent

with his agency or trust and is at all times bound to exercise the utmost faith and loyalty in the

performance of his duties”). Accordingly, ESI established that Goss’s dishonesty and active

concealment of his misconduct, coupled with the harm his misconduct caused ESI

                               ntentionally neglect his job duties in favor of his outside business

interests, breached Goss’s duty of good faith and loyalty to ESI.

          As such, Goss acted as a faithless servant under either standard and Goss must disgorge to

ESI the                                        during his period of faithless service and

                  earned through his faithless service. Matter of Mahn v. Major, Lindsey, & Africa,

LLC, 159 A.D.3d 546, 547 (1st Dep’t 2018) (disgorgement of salary is a proper remedy against an

employee who acted as a faithless servant); Samba Enters., LLC v. iMesh, Inc., 2009 U.S. Dist.




                                                Page 18
     Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 23 of 25




LEXIS 23393, at *23 (S.D.N.Y. Mar. 19, 2009) (“[A] disloyal agent must disgorge any profits

made as a result of his breach”).

B.     ESI Established Entitlement to Summary Judgment on the Fourth Counterclaim
       Against Intercon for Aiding and Abetting Goss’s Breach of Fiduciary Duty

       ESI has met its burden to establish that there is no genuine dispute that Intercon aided and

abetted Goss’s breaches of fiduciary duty. To prevail on a claim for aiding and abetting a breach

of fiduciary duty, a party must establish: (1) a breach of a fiduciary duty; (2) that the aider/abettor

knew of that primary breach; and (3) that the aider/abettor substantially assisted in the achievement

of that primary breach. Lehman Bros. Commer. Corp. v. Minmetals Int’l Non-Ferrous Metals

Trading Co., 179 F. Supp. 2d 118, 152 (S.D.N.Y. 2000). Here, ESI has established each element

and, as such, Intercon is jointly and severally liable for damages resulting from Goss’s breaches

of fiduciary duty and faithless service. Visual Arts Found., Inc. v. Egnasko, 91 A.D.3d 578, 579

(1st Dep’t 2012) (“Having been found liable on the aiding and abetting claims, Egnasko’s co-

defendants are jointly and severally liable for the damages resulting from Egnasko’s fraud and

breaches of fiduciary duty”).

       First, as set forth supra, there is no genuine dispute that Goss acted as a faithless servant

and breached his fiduciary duty to ESI. Next, it is undisputed that Goss wholly owns and controls

Intercon and, thus, Goss’s knowledge of his own breaches of fiduciary duty is attributed to

Intercon. 135 Bowery LLC v. Beach Channel Shoppers Mart Co., LLC, 159 A.D.3d 457, 457 (1st

Dep’t 2018) (managing member’s knowledge imputed to entity that aided and abetted); see also

SEC v. Franco, 253 F. Supp. 2d 720, 728 (S.D.N.Y. 2003) (“The Court of Appeals for the Second

Circuit has held that a person’s knowledge can be attributed to a corporation in connection with

actions which that person through his control causes the corporation to take”).




                                               Page 19
     Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 24 of 25




       There is also no genuine dispute that Intercon substantially assisted Goss in breaching his

duties to ESI. Kaufman v. Cohen, 307 A.D.2d 113, 125 (1st Dep’t 2003) (substantial assistance

occurs when “a defendant affirmatively assists, helps conceal or fails to act when required to do

so, thereby enabling the breach to occur”). As set forth supra, Intercon provided Goss with a

corporate platform and other resources to conduct his non-ESI business, such as an email address

and an entity into which Goss could funnel his ill-begotten profits, all of which affirmatively

assisted Goss in breaching his duties to ESI.

       Accordingly, this Court should grant ESI summary judgment on its claim for aiding and

abetting Plaintiff’s breach of fiduciary duty against Intercon.

C.     ESI Established Entitlement to Summary Judgment as to
       Liability on the First Counterclaim against Goss for Breach of Contract

       The same misconduct that establishes ESI’s defenses to the Complaint’s breach of contract

claim, and that establishes that Goss acted as a faithless servant, establishes that there is no genuine

dispute that Goss breached the Agreement. As set forth supra, Goss breached in three independent

ways: (i) by conducting non-ESI business; (ii) by accepting outside employment; and (iii) by

failing to adequately perform his work duties. Accordingly, ESI is entitled to summary judgment

as to liability on its breach of contract counterclaim against Goss.

                                          CONCLUSION

       For the foregoing reasons, ESI requests that this Court grant this Motion in full and (i)

dismiss the Complaint in its entirety; (ii) grant summary judgment on ESI’s First Counterclaim as

to liability, and Second and Fourth Counterclaims against Plaintiff and Counterclaim Defendant




                                                Page 20
     Case 1:18-cv-02159-GBD-JLC Document 94 Filed 01/31/20 Page 25 of 25




Intercon in the amount of $288,919; and (iii) grant such other relief as the Court deems just and

proper.

Dated: New York, New York
       January 31, 2020
                                                       /s/ Glen Lenihan
                                                       Glen Lenihan, Esq.
                                                       Judith L. Swartz, Esq.
                                                       OVED & OVED LLP
                                                       Attorneys for Defendant/
                                                       Counterclaim Plaintiff
                                                       401 Greenwich Street
                                                       New York, NY 10013
                                                       Tel: 212.226.2376




                                             Page 21
